Citation Nr: 1313739	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  06-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served as a member of the Philippine Commonwealth Army from December 15, 1941 to January 5, 1943 and the Philippine Guerrilla and combination service from December 1, 1944 to June 30, 1946.  He was a prisoner of war (POW) of the Japanese government from January 28, 1942 to January 5, 1943.  He died in April 1999.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board previously denied the service connection claim for the cause of the Veteran's death in May 2008.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims and, pursuant to a Joint Motion for Remand (JMR), the Board's May 2008 decision was dismissed and the case was remanded back to the Board.  

In May 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has asserted clear and unmistakable error in the Board's May 2008 decision.  The May 2008 Board decision is not final, as it has been remanded by the Court.  The appellant cannot file a claim for clear and unmistakable error in a Board decision until it becomes final.



FINDINGS OF FACT

1.  The Veteran died in April 1999.  The death certificate states that he died from pneumonia.  The Veteran was not service connected for any disabilities during his life time.

2.  The cause of the Veteran's death was related to service, to include his time as a prisoner of war.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant contends that the Veteran's internment in a prison camp during service caused him to develop several diseases, including malaria and pulmonary disease, which contributed to his death.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If a veteran is a former prisoner of war, certain diseases shall be service connected if manifest to a compensable degree at any time after discharge or release from active service even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(c).  The record does not support a finding that the Veteran suffered from any of the listed conditions following service and, therefore, this presumption is not applicable in this case.

The Veteran was not service connected for any disabilities during his life time.  He was a POW from January 28, 1942 to January 5, 1943 and died in April 1999 from pneumonia.

The service treatment records are negative for treatment for pneumonia or any respiratory disease.  

Following service, the Veteran was hospitalized from April to July 1946 due to minimal left pulmonary tuberculosis.  A chest x-ray of August 1947 revealed minimal tuberculosis in the left lung.  

A chest x-ray of March 1985 revealed a fibrotic density in the second interspace.  During a VA evaluation in June 1986 the Veteran was noted to have bilateral pulmonary pathology of undetermined etiology and no residuals of malaria, malnutrition and dysentery.  A May 1989 x-ray showed infiltrations in the upper lobe and in the base within annular shadow in the infraclavicular area.  The impression was of chronic inflammatory lung disease compatible with moderately advanced bilateral pulmonary tuberculosis (cavity).

In an April 2011 VA opinion, the examiner opined that the Veteran's chronic inflammatory lung disease compatible with moderately advanced bilateral pulmonary tuberculosis was most likely caused by, or a result of, or incurred during his time as a POW during World War II as the risk of contracting pulmonary tuberculosis increases in those who live in crowded or unsanitary conditions and who have poor nutrition as those who are imprisoned.  The examiner then opined that the Veteran's cause of death was less likely caused by or a result of or related to his pulmonary tuberculosis.  The examiner noted that the x-rays showed pulmonary tuberculosis in 1947 then again in the 1980s and explained that lobar pneumonia from pulmonary tuberculosis will not take a long time to occur (in this case, after 10 years) had the Veteran failed to receive re-treatment.  She also stated that in an already weakened immune system such as that of the Veteran's (i.e. previous history of treated pulmonary tuberculosis and an elderly patient over 65 years old), pneumonia from bacterial causes other than mycobacterium tuberculosis commonly occurred.  

The Veteran submitted a statement dated in March 1985 that during his internment in a Japanese camp, he suffered from malaria, "biri-biri" [sic], rheumatoid pain, arthritis, and pulmonary tuberculosis, and also suffered heavy punishment by the Japanese imperial forces.  The Veteran submitted another statement dated in April 1985 that he was suffering from pulmonary tuberculosis with hypovitaminosis as proven by medical certificates submitted in March 1985.   

The Veteran also submitted an affidavit from Juan C. Paña, who noted that he was a regular member of the USAFFE and the Recognized Guerrillas from December 1941 to 1946 and that he knew the Veteran when he was in the Japanese concentration camp.  He recalled that the Veteran was very sickly and he knew for a fact that he suffered from pulmonary tuberculosis among other disabilities and continued to suffer from beriberi disease at present.

While the Veteran and his fellow service member are not competent to state that the Veteran suffered from malaria, pulmonary tuberculosis, or beriberi disease in service, they are competent to state that he had malaise or difficulty breathing, or other relevant symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  As shown above, the Veteran died from pneumonia.  Lay evidence supports the incurrence of pulmonary tuberculosis during active military service.  The April 2011 VA opinion clearly stated that the Veteran's pulmonary tuberculosis is related to service, specifically his time as a POW.  

While this supports the finding that the Veteran's pulmonary tuberculosis was incurred in service, the VA opinion is not clear as to whether the Veteran's pulmonary tuberculosis contributed to his death in some way.  The examiner provided a definitive opinion that the Veteran's pulmonary tuberculosis did not cause his death; however, in the rationale provided, his death was attributed to his weakened immune system that was, in part, caused by his previous history of treated pulmonary tuberculosis.  

In light of the foregoing, and resolving all reasonable doubt in the appellant's favor, the Veteran's pulmonary tuberculosis is related to service and contributed to his death.  Therefore, service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for cause of the Veteran's death is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


